Title: To Thomas Jefferson from Edmund Randolph, 6 August 1805
From: Randolph, Edmund
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     Richmond August 6. 1805.
                  
                  As the terms for an arrangement, including Mr. Short’s claim on me, will soon be perfected with the comptroller, permit me to obtain the favor of you, to forward to me the order, which I formerly gave in Mr. Short’s favor, on Messrs. Pendleton & Lyons, as administrators of Mr. Robinson. I would not trouble you, had I not been enformed by the comptroller and Mr. Geo. Jefferson, that it is not in the hands of either of them. I expect, that a balance of nearly two hundred pounds is due upon it.
                  I am dear sir with the highest respect and esteem Yr. mo. ob. serv
                  
                     Edm: Randolph.
                  
               